Exhibit 21.1 BERRY PLASTICS GROUP, INC. LIST OF SUBSIDIARIES Name Jurisdiction of Organization Berry Plastics Corporation Delaware Aerocon, LLC Delaware Berry Iowa, LLC Delaware Berry Plastics Design, LLC Delaware Berry Plastics Technical Services, Inc. Delaware Berry Sterling Corporation Delaware CPI Holding Corporation Delaware Knight Plastics, LLC Delaware Packerware, LLC Delaware Pescor, Inc. Delaware Poly-Seal, LLC Delaware Venture Packaging, Inc. Delaware Venture Packaging Midwest, Inc. Delaware Berry Plastics Opco, Inc. Delaware Berry Plastics Acquisition Corporation V Delaware Berry Plastics Acquisition Corporation IX Delaware Berry Plastics Acquisition Corporation X Delaware Berry Plastics Acquisition Corporation XI Delaware Berry Plastics Acquisition Corporation XII Delaware Berry Plastics Acquisition Corporation XIII Delaware Berry Plastics Acquisition Corporation XV, LLC Delaware Kerr Group, LLC Delaware Saffron Acquisition, LLC Delaware Setco, LLC Delaware Sun Coast Industries, LLC Delaware Cardinal Packaging, Inc. Delaware Covalence Specialty Adhesives LLC Delaware Covalence Specialty Coatings LLC Delaware Caplas LLC Delaware Caplas Neptune, LLC Delaware Captive Plastics Holdings, LLC Delaware Captive Plastics, LLC Delaware Grafco Industries Limited Partnership Maryland Rollpak Corporation Delaware Pliant, LLC Delaware Pliant Corporation International Utah Uniplast Holdings, LLC Delaware Uniplast U.S., Inc. Delaware Berry Plastics SP, Inc. Delaware Berry Plastics Filmco, Inc. Delaware BPRex Closures Systems, LLC Delaware BPRex Closures, LLC Delaware BPRex Delta, Inc. Delaware BPRex Closures Kentucky, Inc. Delaware
